Title: To James Madison from Jonathan Williams, 9 November 1816
From: Williams, Jonathan
To: Madison, James


        
          Sir
          Baltimore Novemb 9th: 1816
        
        The object of this is to complain to the Chief magistrate of my Country, of the many outrageous sceenes of robery which are committing upon the high seas by American Citizens and in some measure under the cognizance of the American Government. Seven vessels have already been fitted

out in the port of Baltimore, manned & commanded almost entirely by American Citizens and owned by American citizens alone. These vessels have American registers which they take with them and which serves after returning from their robberies as a pasport to enable them to refit in our ports. They receive a commission from an agent of the Government of Buesnosayere and under the authority of this commission sail direct from our ports, cruize upon the high seas and rob & plunder the vessels of nations in amity with the United States and this too, without going in the port of any foreign government in order to change their character. American citizens are capturing, burning & plundering Spanish vessels without any authority for so doing but the informal commission of a government not acknowledged as an independent power by any other nation whatever. Besides those vessels which have already sailed in prosecution of this scene of piracy (for it can be called by no softer name) there are now fitting out in the port of Baltimore five others of the same character & avowedly with the same intentions.
        How long, my good Sir, is our government to suffer the United States to remain the nest of buccaneers who respect no rights and no flags. This kind of business has hitherto gone on without any of those evident marks of disaprobation in our citizens, which will evidently burst forth before long. And how mortifying must it be to the pride of every American to see a town meeting calling upon our government, to exercise that power which has so long remained dormant in their hands—to see them called upon I say for an exercise of that power to prevent our country from being polluted, dishonoured & disgraced. If you will reflect well upon this subject, Sir, you cannot but think of it of it as you ought, and you will not think the less of the information which is given you because of the ⟨c⟩hannell through which it comes.
        I am an individual of no consid⟨erable⟩ note, but am a sincere well-wishe⟨r⟩ for the honor of the Country; if my name ⟨c⟩an add any additional respect to this ⟨r⟩emonstance it is at your service.
        
          Jonathan Williamsa democratic citizen of Balto
        
      